


109 HR 5947 IH: Forgotten Veteran’s Retirement

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5947
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Scott of Virginia
			 (for himself, Mr. Grijalva,
			 Mr. Bishop of Georgia,
			 Mrs. Maloney,
			 Mr. McGovern,
			 Mr. Lynch,
			 Mr. Payne,
			 Mr. Conyers,
			 Ms. Lee, and
			 Mr. Cleaver) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To correct an inequity in eligibility for military
		  retired pay based on nonregular service in the case of certain members of the
		  reserve components completing their reserve service before 1966, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Forgotten Veteran’s Retirement
			 Compensation Act.
		2.Retired pay
			 eligibility to correct administrative errors
			(a)EligibilityThe provisions of section 12738 of title
			 10, United States Code, shall apply to the determination of eligibility for
			 nonregular-service retired pay of a person in a case in which the Secretary
			 concerned, before October 14, 1966, notified the person that such person had
			 completed the years of service required for eligibility for such retired pay in
			 the same manner as those provisions apply to a such a notification made after
			 that date.
			(b)Back
			 paymentsIn any case in which
			 the Secretary concerned determines, pursuant to subsection (a), that a person
			 not otherwise entitled to nonregular-service retired pay is (or, in the case of
			 a deceased person, would have been) entitled to such retired pay due to the
			 application to that person of the provisions of section 12738(a) of title 10,
			 United States Code, the Secretary shall determine as a lump sum the amount of
			 retired pay that would have been paid to that person for the period before the
			 date of the enactment of this Act and shall promptly pay such lump sum to such
			 person or, if the person is deceased, to such person’s eligible survivors, as
			 determined in accordance with section 1477 of such title.
			(c)Surviving spouses
			 and dependent childrenIn the
			 case of a person described in subsection (b) who on the date of the enactment
			 of this Act is deceased and who has a surviving spouse or a surviving dependent
			 child, such deceased person shall be considered for all purposes relating to
			 programs and activities of the Department of Defense, including the Survivor
			 Benefit Plan under subchapter II of chapter 73 of title 10, United States Code,
			 to have been entitled to nonregular-service retired pay at the time of death.
			 For purposes of computation of an annuity under such subchapter, the base
			 amount applicable to such annuity shall be considered to be the amount of
			 retired pay to which the deceased person would have been entitled on the date
			 of death if the provisions of subsection (a) had been in effect before such
			 person’s death.
			(d)DefinitionsIn
			 this section:
				(1)Secretary
			 concernedThe term Secretary concerned has the
			 meaning given that term in section 101 of title 10, United States Code.
				(2)Nonregular-service
			 retired payThe term
			 nonregular-service retired pay means retired pay under chapter
			 1223 of title 10, United States Code (or any predecessor provision of
			 law).
				(3)Dependent
			 childThe term
			 dependent child has the meaning given that term in section
			 1447(11) of title 10, United States Code.
				
